971 A.2d 1121 (2009)
COMMONWEALTH of Pennsylvania, Appellee
v.
Earl WILSON, Appellant.
No. 55 EAP 2008.
Supreme Court of Pennsylvania.
Argued April 15, 2009.
Decided April 29, 2009.
Lori L. Mach, Esq., Karl Baker, Esq., Defender Association of Philadelphia, Philadelphia, for Earl Wilson.
Hugh J. Burns, Jr., Esq., Philadelphia District Attorney's Office, for Commonwealth of Pennsylvania.
*1122 CASTILLE, and SAYLOR, EAKIN, BAER, TODD, McCAFFERY and GREENSPAN, JJ.
Prior Report: Pa.Super., 923 A.2d 419.

ORDER
PER CURIAM.
The order of the Superior Court is hereby AFFIRMED.